Citation Nr: 1646379	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  09-37 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial increased rating for right great toe disability, rated as a noncompensable disability prior to June 15, 2011, and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1969 to October 1971, from March 1976 to September 1984, and from August 1987 to December 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for a right great toe disability and assigned a noncompensable rating.  

In a subsequent rating decision dated in July 2012, the Appeals Management Center (AMC) increased the Veteran's disability rating to 10 percent, effective June 15, 2011.

In November 2011, January 2015 and March 2016, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

For reasons described in further detail below, the claims of service connection for hallux valgus and a calcaneal spur of the right foot, to include as secondary to the service-connected right great toe disability, are referred back to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is service connected for a right great toe disability evaluated as noncompensable prior to June 15, 2011, and 10 percent disabling thereafter under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which is the diagnostic code for evaluation of "other foot injuries."

Pursuant to the Board's March 2016 remand, the Veteran was provided a VA examination and medical opinion in July 2016.  In addition to determining the severity of the Veteran's service-connected right great toe disability, the VA examiner was also requested to address the etiology of the referenced disabilities or the attributable symptoms and effects produced during the examination.   Diagnoses of flat foot (pes planus), hallux valgus, degenerative arthritis, bipartite sesamoid sesamoiditis, and calcaneal spur were provided.  

The VA examiner opined that the Veteran's hallux valgus and malunion/nonunion of the tarsal/metatarsal bones were less likely than not incurred in or caused by an in-service event, injury or illness.  The VA examiner stated that the Veteran's medical records were reviewed and that there was no evidence that he suffered a fracture of the right foot or had hallux valgus while on active duty.  The VA examiner noted that a letter of support from the Arlington Orthopedic Association was considered, but that there was radiographic evidence that contradicted the Veteran's recollection, to include a June 1989 Coastal Orthopedics Sesamoiditis report showing no fracture; a June 1989 report showing right great too pain with degenerative changes; a June 1989 Orthopedic consult report showing right great toe pain, rule out fracture; a January 1991 report showing right foot pain, x-ray negative; a January 1991 Myrtle Beach Air Force Base negative x-ray of the right foot; and a January 1991 Myrtle Beach Air Force Base negative x-ray of the right foot.  

The VA examiner stated that it would be mere speculation to attempt to determine the cause of the Veteran's hallux valgus.  The VA examiner stated that "many theories have been proposed, but the precise etiology of hallux valgus (HV) deformity is unknown.  Most likely, HV deformity is multifactorial in origin and includes such factors as: abnormal foot mechanics affecting the first ray, abnormal first metatarsophalangeal anatomy, joint hypermobility, and genetic influences.  HV is also associated with conditions such as inflammatory joint disease.  While many studies have reported that hallux valgus is associated with a change in weightbearing pressures under the hallux and in other regions across the foot, these studies have all been cross-sectional and therefore causal relationships cannot be determined.  It remains unclear whether changes in loading are a result of the hallux valgus deformity itself or related to some underlying mechanical dysfunction that contributes to the development of the HV deformity.  The VA examiner also stated that is was clear that weightbearing pressures under the foot change as HV develops, since patients develop pressure lesions such as calluses, which were not present before the deformity developed and may not be present on the unaffected foot.  One study has suggested that changes in weightbearing pressures might lead to further injuries within the foot or limb."  The VA examiner indicated that information had been used from UpToDate: Hallux valgus deformity (bunion), last updated in May 11, 2015.

Next, the VA examiner opined that the Veteran's right foot disabilities, not currently connected to service, were proximately due to or aggravated (chronically worsened) by his service-connected degenerative arthritis and sesamoiditis.  The VA examiner noted the same rationale used above, to include the UpToDate article.  

As for the Veteran's diagnosed calcaneal spur, the VA examiner noted that the etiology was poorly understood and was probably multifactorial.  Possible risk factors for the development of the plantar fasciitis included obesity, prolonged standing or jumping, flat feet and reduced ankle dorsiflexion.  Although heel spurs often coexisted with plantar fasciitis, it was unclear whether they had a causal role and may instead represent a secondary response to an inflammatory reaction.  There was a high incidence in runners, suggesting that plantar fasciitis, at least in this population, was due to an injury caused by repetitive microtrauma.  In this group, the following have been proposed as risk factors: excessive training, faulty running shoes, running on unyielding surfaces, flat feet, limited ankle dorsiflexion, and pes cavus foot.

Finally, the VA examiner stated that it would be more speculation to attempt to distinguish between symptoms attributable to the service-connected conditions and those related to any nonservice-connected conditions.  The VA examiner noted that sesamoiditis, degenerative joint disease of the first metatarsophalandeal (MTP) joint and hallux valgus are all a common cause of pain near the first MTP.  Each condition would cause pain with weightbearing.  

In consideration of the medical opinion regarding the right foot conditions noted above, specifically hallux valgus and calcaneal spur disabilities, as secondary to the Veteran's service-connected right great toe disability, the Board finds that it would not be appropriate to rate the service-connected right great toe disorder unless and until adjducation is taken on the clearly raised service connection claims for the two other noted disabilities.  Favorable action taken on these claims - either separate grants of service connection, or inclusion of the two disorders (and their symptoms) with the service-connected disability - could substantially affect the currnet claim on appeal.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  Therefore, the Board must defer adjudication of the right great toe claim pending resolution of the inextricably intertwined claims concerning the foot conditions above.

Accordingly, the case is REMANDED for the following action:

After issuing a rating decision regarding the claims for service connection for right hallux valgus and calcaneal spur disabilities, as secondary to the service-connected right great toe disorder, and including such decision with the record, readjudicate the increased rating claim for the Veteran's service-connected right great toe.  If the determination of this claim remains less than fully favorable, furnish the Veteran and his representative with a Supplemental Statement of the Case and give them an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




